DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 are allowed. The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose nor render obvious all of the cumulative limitations of independent claim 1 with particular attention to the structural limitations “a ratio of an equator ground-contact length measured along the equator, to a reference ground-contact length at a position corresponding to a width that is 70% of a maximum ground-contact width, on a ground-contact surface obtained when a load is applied to the tire in the normal state and the tread surface is brought into contact with a flat road surface, is defined as a shape index, the shape index obtained when the load is 30% of a normal load is defined as an ultra-light load shape index, and the shape index obtained when the load is 60% of the normal load is defined as a light load shape index, the ultra-light load shape index is higher than the light load shape index, the ultralight load shape index is not less than 1.10 and not greater than 1.20, and the light load shape index is not less than 1.04 and not greater than 1.14”.
The closest prior art of record is considered to be Maehara (US 2018/0222255 A1) which discloses a tire tread having the structure of at least four circumferential grooves aligned in an axial direction are formed on the tread, thereby forming at least five land portions, among the at least five land portions, land portions including ends of the tread surface are shoulder land portions, land portions located inward of the shoulder land portions in the axial direction are middle land portions, and a land portion located inward of the middle land portions in the axial direction is a crown land portion. And where for a testing method as detailed in Tables 1 and 2, a tire load for each test tire was 60% of the load index (i.e. a light load condition) and in Table 3, tire load for each test tire was 30% of the load index (i.e. an unloaded condition/ultra-light load).
However, Maehara does not disclose nor reasonably suggest forming a relationship such that: 
“a ratio of an equator ground-contact length measured along the equator, to a reference ground-contact length at a position corresponding to a width that is 70% of a maximum ground-contact width, on a ground-contact surface obtained when a load is applied to the tire in the normal state and the tread surface is brought into contact with a flat road surface, is defined as a shape index, the shape index obtained when the load is 30% of a normal load is defined as an ultra-light load shape index, and the shape index obtained when the load is 60% of the normal load is defined as a light load shape index, the ultra-light load shape index is higher than the light load shape index, the ultralight load shape index is not less than 1.10 and not greater than 1.20, and the light load shape index is not less than 1.04 and not greater than 1.14”. 
The claims are therefore considered to be patentably distinguished from the prior art of record. The prior art of record, whether taken alone or in combination, does not render obvious the cumulative limitations of claim 1 and are allowable for the same reasons above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00 AM--5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749